Citation Nr: 0205998
Decision Date: 06/18/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-06 237	)	DATE JUN 18, 2002
	)
	)


On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina


ORDER


     The following corrections are made in a decision issued by the Board in this case on June 6, 2002:

     On line 3, page 3 (Conclusion of Law), "7507, 7508" is corrected to read "7508, 7509."

     On lines 1 and 7, page 11, "7809" is corrected to read "7509."


		
	J. E. Day
	Member, Board of Veterans Appeals


Citation Nr: 0205998	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for chronic renal 
disease, previously classified as renal calculi, currently 
rated as 30 percent disabling.

(The issue of entitlement to secondary service connection for 
status post carcinoma of the left kidney will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1949 to February 
1950 and from April 1951 to February 1954.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that denied an 
increased evaluation for renal calculi (rated 30 percent).  
In March 2001, the Board remanded the case to the RO for 
additional development.  A November 2001 RO rating decision 
denied secondary service connection for status post carcinoma 
of the left kidney.  The veteran was notified of the decision 
and appealed.

The Board is undertaking additional development on the issue 
of entitlement to secondary service connection for status 
post carcinoma of the left kidney pursuant to authority 
granted by 67 Fed. Reg. 3,099 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The renal disease is manifested primarily by proteinuria 
and elevated creatinine that produces decreased kidney 
function, and multiple cysts of the right kidney.

2.  Persistent edema and albuminuria with BUN (blood urea 
nitrogen) 40 to 80 mg%, creatinine 4 to 8 mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
with loss or limitation of exertion is not found.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for chronic renal 
disease are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Code 7101, 4.115a, 4.115b, Code 7507, 7508 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for chronic renal disease, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of his chronic renal disease.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a letter dated in 
May 2001, the RO notified the veteran of the evidence needed 
to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from February 1949 to February 
1950 and from April 1951 to February 1954.

A November 1963 RO rating decision granted service connection 
for calculus of the left kidney.  A 10 percent rating was 
assigned for that condition, effective from August 1963.

A May 1970 RO rating decision reduced the evaluation for the 
calculus of the left kidney from 10 to zero percent.  The 
zero percent evaluation was effective from August 1970.

A January 1975 RO rating decision increased the evaluation 
for the calculus of the left kidney from zero to 30 percent, 
effective from September 1974.  The 30 percent evaluation has 
remained unchanged since then.

In November 1998, the veteran submitted a claim for an 
increased evaluation for the calculus of the left kidney.

The record reveals the presence of VA medical records 
concerning the veteran's treatment and evaluations in the 
1960's, 1970's, and 1980's.  Those records show a history of 
elevated blood pressure readings.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions in the 1990's, 
2000, and 2001.  The more salient medical reports related to 
the claim being considered in this decision are discussed 
below.

A VA summary shows that the veteran was hospitalized in June 
1998.  He underwent left radical nephrectomy and resection of 
the 11th rib, including thoracostomy.  The diagnoses were 
left renal mass status post left radical nephrectomy and 
dermatitis due to contact of medical material.  A pathology 
report in June 1998 reveals that specimens from the left 11th 
rib, left kidney, and adrenal gland were analyzed.  The 
specimen from the left 11th rib was normal.  The other 
specimens revealed renal cell carcinoma and adrenal cortical 
adenoma.

A VA report reveals that the veteran underwent X-ray of the 
lumbosacral spine in February 1999.  The impression was 
diffuse lumbar spondylosis.

A VA report shows that the veteran had a CT (computed 
tomography) scan of the abdomen in March 1999.  The 
impressions were stable right adrenal adenoma with Hounsfield 
units pre and pro contrast, focal soft tissue density in the 
left lung base where there had been resolution of a left side 
pleural effusion that may be consistent with a round 
atelectasis, no evidence of pathologic lymphadenopathy, 
atherosclerotic aorta, simple renal cyst on the right without 
evidence of mass, and no evidence of residual tumor in the 
left renal fossa.

A VA report shows that the veteran underwent serum studies in 
July 1999.  The creatinine level was 1.6 mg/dl (.6 - 1.4).  
The albumin was 4.6 g/dl (3.8 - 5).  The urea nitrogen was 18 
mg/dl (10 - 26).

The veteran underwent a genitourinary examination at a VA 
medical facility in August 1999.  He gave a history of 
recurrent urinary calculi and that the stones passed 
spontaneously.  Most of the stones had been from the left 
kidney but several had been from the right kidney.  He was on 
lisinopril for blood pressure and Metamucil for 
diverticulosis.  He was well-developed and well-nourished 
with no history of lethargy, weakness, weight loss or weight 
gain.  His blood pressure was 152/94.  There were scars on 
the left flank from previous surgery that appeared well-
healed.  The diagnosis was history of multiple renal calculi 
with risk of developing stones because he had a history of 
stones.  The examiner noted that the veteran only had one 
kidney and any recurrent stones would lead immediately to 
anuria and uremia that would complicate the treatment for 
such a condition.  

A VA report shows that the veteran underwent serum studies in 
September 1999.  The albumin was 6 g/dl.  The urea nitrogen 
was 20 mg/dl.  The creatinine was 1.6 mg/dl.

A VA consultation report shows that the veteran was seen in 
September 1999 to review various medical studies.  It was 
noted that he had a history of hypertension, chronic 
headaches, nephrolithiasis by history, 
nephrectomy/adrenalectomy in May 1998, right adrenal adenoma 
since May 1998, spinal osteoarthritis of the cervical spine 
by X-ray in 1997 and of the lumbosacral spine by X-ray in 
February 1999, PVD (peripheral vascular disease) mild by 
ABI's (ankle-brachial index) in July 1999, PUD (peptic ulcer 
disease) with history of bleed, and diverticulosis by 
colonoscopy in 1995.  He had left basilar rales of the lungs.  
The assessments were PVD, mild by ABI's but with limiting 
symptoms; previous smoker, rule out COPD (chronic obstructive 
pulmonary disease); CRI (chronic renal insufficiency); and 
chronic headaches.

A VA medical report shows that the veteran was seen in 
November 1999.  Bilateral breath sounds were clear to 
auscultation.  Pulmonary function studies showed FVC (forced 
vital capacity) was 72 percent of predicted value, FEV1 
(forced expiratory volume in one second) was 60 percent of 
predicted value, and the FEV-1/FVC was 66 percent of 
predicted value.  The assessments were COPD (chronic 
obstructive pulmonary disease), mild PVD (peripheral vascular 
disease), and chronic headaches.

A private medical report dated in February 2000 notes that 
the veteran was recently examined by the signatory, a medical 
doctor.  The examiner noted that it was possible that chronic 
left flank pain after a nephrectomy could cause some 
respiratory difficulty and that there could be changes in 
blood pressure after a nephrectomy that made hypertension 
difficult to manage, if there was any vascular disease to the 
remaining kidney.  The examiner could not definitely state 
that the veteran's hypertension and shortness of breath were 
directly related to his kidney operation, but noted that 
those conditions could be exacerbated thereby.

A VA report shows that the veteran had an abdominal CT scan 
in March 2000.  There was no evidence of local recurrence in 
the left renal bed status post left nephrectomy and no 
evidence of pathologic lymphadenopathy.  There was a one 
centimeter hypodensity in the right kidney compatible with a 
simple cyst and a stable renal right adrenal adenoma.

A private medical report dated in June 2000 notes that the 
veteran's laboratory data was reviewed.  The signatory, the 
same medical doctor who submitted the February 2000 report, 
noted that the veteran's creatinine clearance, that was the 
measure of total renal function, was 68 ml. per minute.  That 
was at least a 50 percent reduction in his overall renal 
function.  It was also noted that the veteran's creatine 
level increased from 1.3 mg. per deciliter to 1.8 mg. per 
deciliter after the nephrectomy.

A VA report shows that the veteran had serum laboratory 
studies in September 2000.  The urea nitrogen was 18 mg/dl.  
The creatinine was 1.7 mg/dl.  The albumin was 5 g/dl.

The veteran underwent serum laboratory studies at a VA 
medical facility in March 2001.  The urea nitrogen was 19 
mg/dl.  The creatinine was 1.9 mg/dl.  The albumin was 5.2 
g/dl.

A VA report reveals that the veteran had an ultrasound of the 
abdomen in March 2001.  The impressions were status post left 
nephrectomy, unremarkable right kidney with several simple 
cysts seen within the midpole, and areas of poorly defined 
hyper and hypoechoic signal within the liver.

The veteran underwent a VA genitourinary examination in June 
2001 in order to determine the severity of his service-
connected renal disorder and to obtain an opinion as whether 
or not that condition aggravated the carcinoma of the left 
kidney.  He was in no acute distress.  Blood pressure was 
152/86.  There was a left flank scar that was well-healed.  
It was noted that a 24-hour urine study obtained in September 
2000 revealed 0.5 grams of protein.  The blood urea nitrogen 
was normal.  The creatinine was 1.9 in March 2001.  The 
urinalysis in 2000 revealed 50 red blood cells per high power 
field, and a trace of protein.  The impressions were 
hypertension, proteinuria, and chronic renal disease on the 
basis of an elevated creatinine.  The examiner opined that 
the service-connected renal calculi aggravated the carcinoma 
of the left kidney.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Nephrolithiasis is rated as hydronephrosis except when there 
are recurring stone formations that require one or more of 
the following:
1.  diet therapy
2.  drug therapy
3.  invasive or non-invasive procedures more that 2 
times a year.  Then a 30 percent evaluation will be 
assigned.  38 C.F.R. § 4.115b, Code 7508.

A 10 percent evaluation is warranted for mild hydronephrosis 
with only an occasional attack of colic and no infection or 
requirement for catheter drainage.  A 20 percent evaluation 
is appropriate for moderate hydronephrosis requiring catheter 
drainage with frequent attacks of colic.  Severe 
hydronephrosis will be rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Code 7509.

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
diagnostic code 7101 will be rated zero percent.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 will be rated 30 percent.  Renal 
dysfunction with constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101 will be 
rated 60 percent.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 
mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
will be rated 80 percent.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decease function of kidney or other organ systems, 
especially cardiovascular, will be rated 100 percent.

A review of the evidence as a whole shows that the veteran 
has chronic renal disease and a history of right renal 
calculi.  The evidence does not disassociate those conditions 
from the veteran's history of left renal calculi, and the 
Board concedes a causal relationship between those conditions 
and will evaluate his chronic renal disease under the above 
criteria for severe hydronephrosis, that is renal 
dysfunction.

Statements from the veteran and the private medical report 
dated in February 2000 indicate that the veteran's chronic 
renal disease may have exacerbated his hypertension and 
respiratory problems.  The Board will consider any 
hypertension or respiratory problems related to his chronic 
renal disease in the evaluation of the chronic renal disease 
because that is the predominant area of dysfunction.  
38 C.F.R. § 4.115a.  In this case, the evidence shows that 
the veteran had hypertension prior to undergoing left radical 
nephrectomy in June 1998 and that he currently has 
noncompensable hypertension under the criteria of diagnostic 
code 7101, above.  Nor did the report of his VA genitourinary 
examination conducted in June 2001 in order to determine the 
severity of the veteran's service connected renal condition 
attribute any respiratory problems to his renal conditions.  
The evidence also reveals that the veteran has a history of 
smoking and that he has moderate COPD as demonstrated by VA 
pulmonary function studies in 1999.  Under the circumstances, 
the Board finds that the veteran's mild hypertension and 
moderate COPD are not (for purposes of this decision) 
manifestations of his service-connected renal condition.  

The private medical report dated in June 2000 reveals that 
the veteran's current creatinine clearance or the measure of 
his total renal function was 68 ml. per minute representing a 
50 percent reduction in his overall function.  That report 
also reveals that he has an elevated creatinine level, and 
the higher creatinine level is corroborated by VA laboratory 
studies of serum in 1999, 2000, and 2001.  The most recent VA 
laboratory study of blood serum in March 2001 reveals a 
creatinine level of 1.9 mg/dl.  That VA study also revealed 
slightly elevated albumin of 5.2.  The urea nitrogen level 
was normal.  A VA report of the veteran's ultrasound of the 
abdomen in March 2001 shows that he had several simple cysts 
of the right kidney.  The report of his VA medical 
examination in June 2001 reveals the presence of proteinuria 
as substantiated by urinalysis.

After consideration of all the evidence of record, the Board 
finds that the veteran's chronic renal disease is manifested 
primarily by proteinuria and an elevated creatinine level 
that produces decreased kidney function, and multiple cysts 
of the right kidney.  With the presence of a definite 
decrease in kidney function, a 60 percent evaluation for the 
chronic renal disease under diagnostic code 7809 would better 
reflect the veteran's disability picture.  38 C.F.R. § 4.7.

The evidence does not reveal the presence of persistent edema 
and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8 mg% 
or generalized poor health characterized by lethargy, 
weakness, anorexia, with weight loss or limitation of 
exertion to support the assignment of a rating higher than 
60 percent for the chronic renal disease under diagnostic 
code 7809.  Hence, the evidence supports granting an 
increased evaluation of 60 percent for the chronic renal 
disease, and the claim is granted.


ORDER

An increased evaluation of 60 percent for chronic renal 
disease is granted subject to the regulations applicable to 
the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


